Opinion by
Mr. Justice Sterrett,
The manifest purpose of the provision contained in the contract in this case, that the work should be done to the “ satisfaction ” of the architect, was to ascertain the fact of completion, and to prevent just such defences as the present. It is conceded that if, by the terms of the contract, the decision had been left to this defendant, his action, taken in good faith, would have been conclusive on both parties: Singerly v. Thayer, 108 Pa. 291. Then, why should not the same result follow when the decision is, by the terms of the contract, left to a stranger ? The object being the same in either case, ivhy should the selection of a stranger defeat that object? Presumably, no more suitable selection can be made than the architect who draws the plans and is to superintend the work. He is certainly more competent to determine any difficulty that might arise than a jury indifferently chosen and without the requisite information or power to acquire it: Monong. Nav. Co. v. Fenlon, 4 W. & S. 205. This reference was an essential part of the contract, voluntarily entered into by the parties. There was no rule or policy of law which forbade it; and neither party is at liberty to depart from it. There having been no offer to prove that the architect had acted in bad faith, his decision must be treated as final.
It is unnecessary to consider the specifications of error seriatim. Neither of them is sustained.
Judgment affirmed.